DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	The office Action is in response to amendment filed on 12/09/2021.     

						Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in  Application No. 17112593 filed on 12/04/2020.
Priority #			 Filling Data			 Country
2010-111475	             	2010-05-13		             JP
2011-052178                           2011-03-09                              JP
					
Status of Claims
4.	In the amendment filed on 12/09/2021,  claims 1 -3 have been amended, Claims 1-3 are pending in the present application.

Allowable Subject Matter
5. 	Claims 1-3 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:


           2).	As stated in the non-final rejection 09/15/2021, 
“side information determination section” in claim 1 corresponds to a component 81 as found in fig. 26 and paragraph 0386 of the Specifications;
“MB setting section” in claim 1 corresponds to a component 13 as found in fig. 4 and paragraph 0205 of the Specifications;
“side information determination section” in claim 2 corresponds to a component 21 as found in fig. 1 and paragraph 0106 of the Specifications;
“MB setting section” in claim 2 corresponds to a component 23 as found in fig. 1 and paragraph 0106 of the Specifications.
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to decode side information which has a flag for coding unit QP detla syntax,  which set a value depending on the flag value and the delta variable; and QP of a MB is set by the QP delta value; such unique way is allowable.
The prior arts Kishore et al. (US 20110150077) and in view of Kondo et al. (US 20050249287) teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Kishore and Kondo to achieve the same invention as claimed in the instant claim.
4)	For independent claim 2, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to encode side information which has a flag for coding unit QP detla syntax, which set a value depending on the flag value; and the delta variable and QP of a MB is set by the QP delta value; such unique way is allowable.
The prior arts Kishore et al. (US 20110150077) and in view of Kondo et al. (US 20050249287) teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Kishore and Kondo to achieve the same invention as claimed in the instant claim

5)	Claim 3 is allowed with the similar reason as claim 1.


7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423